DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a management module” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jollota (US 2011/0149759) [“Jollota”] in view of Tchigevsky et al. (US 2016/0345336) [“Tchigevsky”].
Regarding claim 1, Jollota teaches a wireless communication method for a host device in a radio frequency (RF) environment, comprising: 
communicating wirelessly between the host device and a client device by way of a first RF channel [Jollota ¶ 0087: coordinator device selects the initial wireless channel for wireless communication with the end node devices in the body area network (see also ¶ 0056: body area network having coordinating device, i.e., host device, and end nodes, i.e., client devices)]; 
scanning available RF channels of the RF environment [Jollota ¶ 0086: coordinator device may perform testing (i.e. scanning) to obtain measures of quality for one or more available wireless channels, e.g., measuring received signal strength, power, energy]; and 
in response to a first RF channel signal quality decreasing below a threshold signal quality [Jollota ¶ 0087, Fig. 5: if the coordinator device detects quality degradation associated with the initial wireless channel or otherwise detects poor channel quality in task 510 (see ¶ 0005: obtained measure of quality fails to satisfy a threshold criteria)], selecting one of the available RF channels having a signal quality greater than the threshold signal quality [Jollota ¶ 0087, Fig. 5: the coordinator device responds by testing a quality characteristic of the next wireless channel in the initial ordered list in task 512 and will select a next available channel that satisfies the quality criteria], and 
switching wireless communication between the client device and the host device from the first RE channel to the selected available RF channel [Jollota ¶ 0088, Fig. 5: the coordinator device switches from the initial wireless channel to the new wireless channel in task 520].
However, Jollota does not explicitly disclose continuously scanning RF channels of an RF environment.
[Tchigevsky ¶ 0064: wireless communication device 120 (see ¶ 0051: device 120 may act as controller, i.e., host device, with respect to devices 140/160 acting as client devices) may continuously monitor the load on each channel of the plurality of wireless communication channels, and may select the least loaded channel according to the monitored load on each channel].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method or using signal quality measurements of a current and available wireless channels to perform channel switching as taught by Jollota with the method of continuously monitoring channels of a plurality of wireless channels for purposes of channel automatic channel switching as taught by Tchigevsky.  The motivation to do so would be to reduce load on wireless communication channels [Tchigevsky ¶ 0004].
Regarding claim 9, Jollota teaches a wireless communication system for a medical device, comprising: 
a client device and a host device [Jollota ¶ 0056: body area network having coordinating device, i.e., host device, and end nodes, i.e., client devices] in wireless communication over a first radio frequency (RF) channel with the client device within an RF environment [Jollota ¶ 0087: coordinator device selects the initial wireless channel for wireless communication with the end node devices in the body area network]; and 
[Jollota ¶ 0042: a channel testing module 304; ¶ 0022: processes realized by software] thereon to, scan a plurality of RF channels of the RF environment, the plurality of RF channels including the first RF channel and a second RF channel [Jollota ¶ 0086: coordinator device may perform testing (i.e. scanning) to obtain measures of quality for one or more available wireless channels, e.g., measuring received signal strength, power, energy]; and 
in response to a second RF channel signal quality being greater than a first RF channel signal quality [Jollota ¶ 0087, Fig. 5: if the coordinator device detects quality degradation associated with the initial wireless channel or otherwise detects poor channel quality in task 510 (see ¶ 0005: obtained measure of quality fails to satisfy a threshold criteria; ¶ 0087, Fig. 5: the coordinator device responds by testing a quality characteristic of the next wireless channel in the initial ordered list in task 512 and will select a next available channel that satisfies the quality criteria (here, a determination to switch is based on a second channel meeting a quality threshold, i.e. quality being greater than current channel.  If none of the measured channels meet the quality threshold, i.e., not being greater in quality than the current channel, channel switching does not occur)], switch wireless communication between the client device and the host device from the first RF channel to the second RF channel [Jollota ¶ 0088, Fig. 5: the coordinator device switches from the initial wireless channel to the new wireless channel in task 520].

However, in a similar field of endeavor, Tchigevsky teaches continuously scanning a plurality of RF channels of an RF environment [Tchigevsky ¶ 0064: wireless communication device 120 (see ¶ 0051: device 120 may act as controller, i.e., host device, with respect to devices 140/160 acting as client devices) may continuously monitor the load on each channel of the plurality of wireless communication channels, and may select the least loaded channel according to the monitored load on each channel].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method or using signal quality measurements of a current and available wireless channels to perform channel switching as taught by Jollota with the method of continuously monitoring channels of a plurality of wireless channels for purposes of channel automatic channel switching as taught by Tchigevsky.  The motivation to do so would be to reduce load on wireless communication channels [Tchigevsky ¶ 0004].
Regarding claim 10, Jollota in view of Tchigevsky teaches the wireless communication system of claim 9, wherein each of the other plurality of RF channels comprise a lower RF channel signal quality than the second RF channel signal quality [Jollota ¶ 0086: initially coordinator device scans and tests all of the available wireless channels in any order, and then ranks all of those channels based upon their measured quality; ¶ 0087: when the current channel falls below a quality threshold the coordinator device responds by testing a quality characteristic of the next wireless channel in the initial ordered list in task 512 and will select a next available channel that satisfies the quality criteria (here, the next selected channel is analogous to the second RF channel, where the next selected channel would have higher signal quality then the remaining channels of the list based on the initial ranking)].
Regarding claim 11, Jollota in view of Tchigevsky teaches the wireless communication system of claim 10, wherein the executable instructions further include, in response to the first RF channel signal quality being less than a threshold signal quality, switching wireless communication between the client device and the host device from the first RF channel to the second RF channel [Jollota ¶ 0087, Fig. 5: if the coordinator device detects quality degradation associated with the initial wireless channel or otherwise detects poor channel quality in task 510 (see ¶ 0005: obtained measure of quality fails to satisfy a threshold criteria; ¶ 0087, Fig. 5: the coordinator device responds by testing a quality characteristic of the next wireless channel in the initial ordered list in task 512 and will select a next available channel that satisfies the quality criteria].
Regarding claim 15, Jollota teaches a wireless communication method for a host device in a Wi-Fi network environment, comprising: 
conducting wireless communication between a client device and the host device by way of a first radio frequency (RF) channel [Jollota ¶ 0056: body area network having coordinating device, i.e., host device, and end nodes, i.e., client devices; ¶ 0087: coordinator device selects the initial wireless channel for wireless communication with the end node devices in the body area network]; 
[Jollota ¶ 0086: coordinator device may perform testing (i.e. monitoring) to obtain measures of quality for one or more available wireless channels, e.g., measuring received signal strength, power, energy (see also ¶ 0047: performed in 802.11, i.e., Wi-Fi, network]; and 
in response to a first RF channel signal quality decreasing below a threshold signal quality, switching wireless communication between the client device and the host device from the first RF channel to the second RF channel wherein a second RF channel signal quality is greater than the threshold signal quality [Jollota ¶ 0087, Fig. 5: if the coordinator device detects quality degradation associated with the initial wireless channel or otherwise detects poor channel quality in task 510 (see ¶ 0005: obtained measure of quality fails to satisfy a threshold criteria; ¶ 0087, Fig. 5: the coordinator device responds by testing a quality characteristic of the next wireless channel in the initial ordered list in task 512 and will select a next available channel that satisfies the quality criteria (here, a determination to switch is based on a second channel meeting a quality threshold, i.e. quality being greater than current channel.  If none of the measured channels meet the quality threshold, i.e., not being greater in quality than the current channel, channel switching does not occur); ¶ 0088, Fig. 5: the coordinator device switches from the initial wireless channel to the new wireless channel in task 520].
However, Jollota does not explicitly disclose continuously monitoring a plurality of RF channels of a Wi-Fi environment.
[Tchigevsky ¶ 0064: wireless communication device 120 (see ¶ 0051: device 120 may act as controller, i.e., host device, with respect to devices 140/160 acting as client devices) may continuously monitor the load on each channel of the plurality of wireless communication channels, and may select the least loaded channel according to the monitored load on each channel; see also ¶ 0022: network may be Wi-Fi network].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method or using signal quality measurements of a current and available wireless channels to perform channel switching as taught by Jollota with the method of continuously monitoring channels of a plurality of wireless channels for purposes of channel automatic channel switching as taught by Tchigevsky.  The motivation to do so would be to reduce load on wireless communication channels [Tchigevsky ¶ 0004].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jollota in view of Tchigevsky in view Lou et al. (US 2017/0280458) [“Lou”].
Regarding claim 2, Jollota in view of Tchigevsky teaches the method of claim 1, however, does not explicitly disclose wherein continuously scanning the available RF channels comprises passively scanning the available RF channels.
However, in a similar field of endeavor, Lou teaches wherein continuously scanning the available RF channels comprises passively scanning the available RF [Lou ¶ 0013: passive scanning by a master device of available channels for one or more quality metrics].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method or using signal quality measurements of a current and available wireless channels to perform channel switching as taught by Jollota with the method of using passive scanning to measure channel quality in a wireless network as taught by Lou.  The motivation to do so would be to coordinate channel use by a master device with a plurality of other devices operating in a network [Lou ¶ 0009].

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jollota in view of Tchigevsky in view of Lou in view of Sen et al. (US 2015/0341869) [“Sen”].
Regarding claim 3, Jollota in view of Tchigevsky in view of Lou teaches the method of claim 2, however, does not explicitly disclose further comprising determining a threshold transmit power of the selected available RF channel, and reducing the transmit power of the host device below the threshold transmit power.
However, in a similar field of endeavor, Sen teaches determining a threshold transmit power of the selected available RF channel, and reducing the transmit power of the host device below the threshold transmit power [Sen ¶ 0101: transmission power manager 1106 can configure the cellular radio 1102 with a transmission power threshold, Pc_Hi; ¶ 0102: Pc_Hi and WLAN_Cap can be defined such that if a transmission power level of the cellular radio 1102 is to exceed Pc_Hi, a reduction in transmission power of the WLAN radio 1104 in accordance with the WLAN_Cap value can be required to satisfy the total transmission power limit].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method or using signal quality measurements of a current and available wireless channels to perform channel switching as taught by Jollota with the method of limiting transmission power according to a defined max transmission power threshold as taught by Sen.  The motivation to do so would be to enforce regulations limiting radio frequency (RF) emissions that are issued by government and other regulatory bodies in a wireless communication system [Sen ¶ 0003].
Regarding claim 4, Jollota in view of Tchigevsky in view of Lou in view of Sen teaches the method of claim 3, however, Jollota does not explicitly disclose wherein determining the threshold transmit power comprises obtaining a user-input threshold transmit power.
However, Sen teaches wherein determining the threshold transmit power comprises obtaining a user-input threshold transmit power [Sen ¶ lookup the indication in a lookup table 916 or other data structure, which can define associations between indications that can be provided by the master radio 902 respective allowable transmission power values (the values of a lookup table would inherently be defined by a user of the device, e.g., initially programed by the user)].
The motivation to combine these references is illustrated in the rejection of claim 3 above.
Regarding claim 5, Jollota in view of Tchigevsky in view of Lou in view of Sen teaches the method of claim 4, wherein selecting one of the available RF channels comprises selecting one of the available RF channels, wherein each of the other available RF channels has a lower signal quality than the selected available RF channel [Jollota ¶ 0086: initially coordinator device scans and tests all of the available wireless channels in any order, and then ranks all of those channels based upon their measured quality; ¶ 0087: when the current channel falls below a quality threshold the coordinator device responds by testing a quality characteristic of the next wireless channel in the initial ordered list in task 512 and will select a next available channel that satisfies the quality criteria (here, the next selected channel is analogous to the second RF channel, where the next selected channel would have higher signal quality then the remaining channels of the list based on the initial ranking)].
Regarding claim 6, Jollota in view of Tchigevsky in view of Lou teaches the method of claim 5, further comprising, obtaining a user-input set of available RF channels, wherein scanning the available RF channels comprises scanning the user-input set of available RF channels without scanning RF channels outside the user-input set of available RF channels [Jollota ¶ 0086: coordinator device scans and tests all of the available wireless channels in any order, and then ranks all of those channels based upon their measured quality (see also ¶ 0080: a finite number, e.g., 3 channels are scanned and ranked, i.e., channels outside the set are not scanned); ¶ 0103: channel list is pre-defined, i.e. user defined].
However, Jollota does not teach continuously scanning RF channels.  
[Tchigevsky ¶ 0064: wireless communication device 120 (see ¶ 0051: device 120 may act as controller, i.e., host device, with respect to devices 140/160 acting as client devices) may continuously monitor the load on each channel of the plurality of wireless communication channels, and may select the least loaded channel according to the monitored load on each channel].
The motivation to combine these references is illustrated in the rejection of claim 1 above.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jollota in view of Tchigevsky in view of Lou in view of Sen in view of Iyama et al. (US 2013/0077522) [“Iyama”].
Regarding claim 7, Jollota in view of Tchigevsky in view of Lou in view of Sen teaches the method of claim 6, however, does not explicitly disclose 
However, in a similar field of endeavor, Iyama teaches in response to the first RF channel signal quality decreasing below the threshold signal quality, reducing a signal strength transmitted by the host device after switching wireless communication between the client device and the host device from the first RF channel to the selected available RF channel [Iyama claim 7: transmission power suppressing unit transmits and receives data in the transmission power suppression period by switching to only selected channels, and the transmission power suppressing unit reduces the transmission powers in the transmission power suppression period].
[Iyama ¶ 0003].
Regarding claim 8, Jollota in view of Tchigevsky in view of Lou in view of Sen in view of Iyama teaches the method of claim 7 further comprising, in response to a second RF channel signal quality of a second RF channel being greater than the first RF channel signal quality, switching wireless communication between the client device and the host device from the first RF channel to the second RF channel, wherein the available RF channels includes the second RF channel [Jollota ¶ 0087, Fig. 5: if the coordinator device detects quality degradation associated with the initial wireless channel or otherwise detects poor channel quality in task 510 (see ¶ 0005: obtained measure of quality fails to satisfy a threshold criteria; ¶ 0087, Fig. 5: the coordinator device responds by testing a quality characteristic of the next wireless channel in the initial ordered list in task 512 and will select a next available channel that satisfies the quality criteria (here, a determination to switch is based on a second channel meeting a quality threshold, i.e. quality being greater than current channel)].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jollota in view of Tchigevsky in view of Periyarwal (US 2003/0195016) [“Periyarwal”].
Regarding claim 12, Jollota in view of Tchigevsky teaches the wireless communication system of claim 11, however, does not explicitly disclose wherein the executable instructions further include, inhibiting data transfer between the host device and the client device in response to the signal quality of each of the plurality of RF channels being less than the threshold signal quality.
However, in a similar field of endeavor, Periyalwar teaches inhibiting data transfer between the host device and the client device in response to the signal quality of each of the plurality of RF channels being less than the threshold signal quality [Periyalwar ¶ 106: if no available channels have adequate channel quality for conducting a call (i.e. data transfer) the channel assignment routine is ended and the call is blocked or dropped (i.e. inhibited)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method or using signal quality measurements of a current and available wireless channels to perform channel switching as taught by Jollota with the method of ending a call in a wireless network environment when there is no channel meeting a minimum quality threshold as taught by Periyarwal.  The motivation to do so would be to enforce a minimum acceptable channel quality for data transmissions [periyarwal ¶ 0106].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jollota in view of Tchigevsky in view of Periyarwal in view of Alden et al. (US 2011/0166689) [“Alden”].
Regarding claim 13, Jollota in view of Tchigevsky in view of Periyarwal teaches the wireless communications system of claim 12, wherein it is determined that the signal quality of each of the plurality of RF channels being less than the threshold signal quality [Jollota ¶ 0087, Fig. 5: the coordinator device tests a quality characteristic of the next wireless channel in the initial ordered list in task 512 and will select a next available channel that satisfies the quality criteria, wherein it may be determined that no channel meets the quality criteria], however, does not explicitly disclose wherein the executable instructions further include, notifying the operator to utilize a wired connection between the host device and the client device in response to unavailability of wireless channels.
However, in a similar field of endeavor, Alden teaches notifying the operator to utilize a wired connection between the host device and the client device in response to unavailability of wireless channels [Alden ¶ 0096: upon recognizing that the wireless communication system is unavailable communications are automatically switched to the wired communication system (here, notification of the switch would inherently need to occur to establish a wired connection between two different devices)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method or using signal quality measurements of a current and available wireless channels to perform channel [Alden ¶ 0096].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jollota in view of Tchigevsky in view of Periyarwal in view of Alden in view of Chien (US 2013/0278081) [“Chien”].
Regarding claim 14, Jollota in view of Tchigevsky in view of Periyarwal in view of Alden teaches the wireless communications system of claim 13, wherein the host device comprises a portable medical device [Jollota ¶ 0024: wireless devices of the network are medical devices], however, does not explicitly disclose the wireless device with a motion detection system, the motion detection system being engaged when repositioning the portable medical device, and the executable instructions further comprise switching off the transmit power from the host device in response to engaging the motion detection system.
However, in a similar field of invention, Chien teaches a wireless device with a motion detection system, the motion detection system being engaged when repositioning the portable medical device, and the executable instructions further comprise switching off the transmit power from the host device in response to engaging the motion detection system [Chien ¶ 0022: upon detection of certain motions by an inertial sensor device may turn off wireless transceiver].
[Chien ¶ 0003].

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jollota in view of Tchigevsky in view of Ellinikos et al. (US 2017/0188363) [“Ellinikos”].
Regarding claim 16, Jollota in view of Tchigevsky teaches the method of claim 15, wherein, however, does not explicitly disclose monitoring the signal quality of the plurality of RF channels comprises determining a signal-to-noise ratio of each of the plurality of RF channels, and the first RF channel signal quality decreasing below the threshold signal quality comprises a first RF channel signal-to-noise ratio decreasing below a threshold signal-to-noise ratio.
However, in a similar field of endeavor, Ellinikos teaches monitoring the signal quality of the plurality of RF channels comprises determining a signal-to-noise ratio of each of the plurality of RF channels, and the first RF channel signal quality decreasing below the threshold signal quality comprises a first RF channel signal-to-noise ratio decreasing below a threshold signal-to-noise ratio [Ellinikos ¶ 0114: channels are selected based on channel quality, e.g., a measured signal-to-noise ration being above or below a threshold].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method or using signal [Ellinikos ¶ 0021].
Regarding claim 17, Jollota in view of Tchigevsky in view of Ellinikos teaches the method of claim 16, however, Jollota does not explicitly disclose wherein, monitoring the signal quality of the plurality of RF channels comprises determining a channel utilization of each of the plurality of RF channels and, the first RF channel signal quality decreasing below the threshold signal quality further comprises the first RF channel utilization increasing above a threshold channel utilization.
However, Ellinikos teaches wherein, monitoring the signal quality of the plurality of RF channels comprises determining a channel utilization of each of the plurality of RF channels and, the first RF channel signal quality decreasing below the threshold signal quality further comprises the first RF channel utilization increasing above a threshold channel utilization [Ellinikos ¶ 0114: channels not in use by the second network can be selected is only when first-network utilization rises above a selected threshold (i.e. first network channels are not of sufficient channel quality when highly loaded)].
The motivation to combine these references is illustrated in the rejection of claim 16 above.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jollota in view of Tchigevsky in view of Dyer et al. (US 2013/0185786) [“Dyer”].
Regarding claim 19, Jollota in view of Tchigevsky teaches the method of claim 15, however, does not explicitly disclose wherein, monitoring the signal quality of the plurality of RF channels comprises determining a noise floor of each of the plurality of RF channels and, the first RF channel signal quality decreasing below the threshold signal quality further comprises a first RF channel noise floor increasing above a threshold noise floor.
However, in a similar field of endeavor, Dyer teaches wherein, monitoring the signal quality of the plurality of RF channels comprises determining a noise floor of each of the plurality of RF channels and, the first RF channel signal quality decreasing below the threshold signal quality further comprises a first RF channel noise floor increasing above a threshold noise floor [Dyer ¶ 0050: automatic channel selection scheme initiated by gateway 104 (or 104, 116, and 118) upon power-on or when the active channel noise floor (i.e. a channel noise floor is determined) reaches a threshold indicating radio interference from unknown noise sources… channel quality is determined by the presence of undesirable noise].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method or using signal quality measurements of a current and available wireless channels to perform channel switching as taught by Jollota with the method of determining channel quality as a metric of noise with respect to a channel noise floor as taught by Dyer.  The motivation [Dyer ¶ 0049].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jollota in view of Tchigevsky in view of Srinivasan et al. (US 2011/0268023) [“Srinivasan”].
Regarding claim 20, Jollota in view of Tchigevsky teaches the method of claim 15, wherein, monitoring the signal quality of the plurality of RF channels comprises determining a latency of each of the plurality of RF channels and, the first RF channel signal quality decreasing below the threshold signal quality further comprises a first RF channel latency increasing above a threshold latency.
However, in a similar field of endeavor, Srinivasan teaches wherein, monitoring the signal quality of the plurality of RF channels comprises determining a latency of each of the plurality of RF channels and, the first RF channel signal quality decreasing below the threshold signal quality further comprises a first RF channel latency increasing above a threshold latency [Srinivasan ¶ 0088: latency threshold is used as a channel measurement].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method or using signal quality measurements of a current and available wireless channels to perform channel switching as taught by Jollota with the method of using latency as a metric for determining channel quality.  The motivation to do so would be to provide channel switching for data transfer continuity [Srinivasan ¶ 0030].

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN P COX/           Primary Examiner, Art Unit 2474